USCA11 Case: 22-10234      Date Filed: 11/03/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10234
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WHITNEY ADWAN MACK,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 1:20-cr-00104-DHB-BKE-1
                   ____________________
USCA11 Case: 22-10234        Date Filed: 11/03/2022    Page: 2 of 8




2                      Opinion of the Court               22-10234


Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
        In March 2020, Congress enacted The Coronavirus Aid, Re-
lief, and Economic Securities (“CARES”) Act to help mitigate the
economic effects of the coronavirus pandemic. In relevant part, the
Act authorized the U.S. Small Business Administration to dispense
billions of dollars in Economic Injury Disaster Loans to eligible
small businesses. Whitney Mack submitted several applications for
these funds, four of which contained financial misrepresentations
and other fraudulent information. After obtaining a loan for
$150,000, Mack gave some money to her boyfriend and spent some
on a personal trip to Miami. The government indicted Mack, and
she pleaded guilty to one count of federal wire fraud, which carried
a maximum sentence of twenty years’ imprisonment. At sentenc-
ing, the district court denied the government’s motion for down-
ward departure under United States Sentencing Guidelines Manual
§ 5K1.1 and 18 U.S.C. § 3553(e) and instead varied upward from the
calculated guidelines advisory range, sentencing Mack to forty-
eight months’ imprisonment. Mack now appeals, arguing that the
district court imposed an unreasonable sentence. But the district
court did not miscalculate the guidelines advisory range, and it
properly weighed the particularized facts — the sentence was pro-
cedurally and substantively reasonable. Accordingly, we affirm.
USCA11 Case: 22-10234        Date Filed: 11/03/2022    Page: 3 of 8




22-10234               Opinion of the Court                       3

                              I.

       We begin by rehearsing the relevant facts of this case, which
are largely undisputed.
      In March 2020, Congress passed the CARES Act to provide
emergency financial assistance during the coronavirus pandemic.
See Pub. L. No. 116-136, 134 Stat. 281 (2020). The Act authorized
the U.S. Small Business Administration to issue Economic Injury
Disaster Loans to eligible small businesses for payroll, sick leave,
production costs, and other business obligations.
        Around June 2020, Whitney Mack devised a scheme to
fraudulently obtain these coronavirus loans. Mack submitted sev-
eral loan applications with false information, including a counter-
feit Internal Revenue Service document that listed a fraudulent tax
identification number. She also misrepresented the gross revenue
figures and employee headcounts for her “businesses.” The Small
Business Administration ultimately approved one of Mack’s fraud-
ulent applications and dispersed a loan for $150,000.
       Mack withdrew at least $17,000 in cash, gave $5,000 to her
boyfriend, and spent more than $2,000 on a personal trip to Miami.
The Secret Service eventually seized $50,384.42 from Mack’s bank
account, but the remaining funds were never recovered.
       The government indicted Mack for four counts of wire fraud
under 18 U.S.C. § 1343 and two counts of misuse of a Social Secu-
rity number under 42 U.S.C. § 408(a)(7)(B). Mack pleaded guilty to
one count of wire fraud. As part of that deal, the government
USCA11 Case: 22-10234         Date Filed: 11/03/2022    Page: 4 of 8




4                      Opinion of the Court                 22-10234

dismissed the remaining counts and agreed to move for a down-
ward departure under U.S.S.G. § 5K1.1 or a sentence reduction un-
der Fed. R. Crim. P. 35 if Mack substantially assisted the govern-
ment in its fraud investigation. The agreement noted that the dis-
trict court could impose a sentence of up to twenty years’ impris-
onment but stipulated that Mack could appeal a sentence above the
guidelines advisory range.
      At sentencing, the government moved for a downward de-
parture under U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e). The gov-
ernment agreed that Mack’s cooperation, which it described as
“minimal,” still constituted “substantial assistance” under U.S.S.G.
§ 5K1.1.
       After reviewing the Presentence Investigation Report and
hearing presentation from Mack’s character witnesses, the district
court adopted the report and calculated a guidelines advisory range
of twelve to eighteen months’ imprisonment. The district court
then noted the depravity of Mack’s artifice. Mack’s counsel re-
sponded, and Mack herself read a personal statement. Then, con-
sidering the factors under 18 U.S.C. § 3553, the district court denied
the government’s motion for downward departure and sentenced
Mack to forty-eight months’ imprisonment. She timely appealed.
                               II.

      We generally review the reasonableness of a sentence for
abuse of discretion. Gall v. United States, 552 U.S. 38, 41 (2007). We
review unpreserved sentencing objections for plain error. United
USCA11 Case: 22-10234        Date Filed: 11/03/2022    Page: 5 of 8




22-10234               Opinion of the Court                       5

States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). A de-
fendant who argues for a particular sentence preserves an appellate
challenge for substantive reasonableness. See Holguin-Hernandez,
140 S. Ct. 762, 766–67 (2020). But, absent an objection, we review
a sentence’s procedural reasonableness for plain error. Vandergrift,
754 F.3d at 1307. The party challenging the sentence bears the bur-
den of establishing its unreasonableness. United States v. Tome,
611 F.3d 1371, 1378 (11th Cir. 2010).
                              III.

       On appeal, Mack argues that the district court improperly
departed upward from the Guidelines and imposed an unreasona-
ble sentence. We disagree.
                A.     Procedural Reasonableness

       When reviewing the reasonableness of an imposed sen-
tence, we first ensure procedural reasonableness. United States v.
Cubero, 754 F.3d 888, 892 (11th Cir. 2014).
       Both Mack and the government acknowledge that we
should review the district court’s decision for abuse of discretion.
But because Mack never objected to the district court’s sentence,
we should review the procedural reasonableness of the sentence
for plain error. See Vandergrift, 754 F.3d at 1307; United States v.
Joyner, 899 F.3d 1199, 1207 (11th Cir. 2018). Mack’s objection, or
lack thereof, is inconsequential, however, because the result is the
same even under the more lenient abuse-of-discretion standard.
USCA11 Case: 22-10234         Date Filed: 11/03/2022    Page: 6 of 8




6                      Opinion of the Court                 22-10234

         To satisfy procedural reasonableness, the district court can-
not commit a serious procedural error, like miscalculating the
guidelines advisory range, failing to weigh the factors under 18
U.S.C. § 3553(a), relying on “clearly erroneous facts,” or providing
insufficient explanation for a sentence. See United States v. Pugh,
515 F.3d 1179, 1190 (11th Cir. 2008). Under 18 U.S.C. § 3553(a), the
district court must impose a sentence “sufficient, but not greater
than necessary,” to reflect the offense’s gravity, deter criminal con-
duct, “protect the public” from the defendant’s future crimes, and
rehabilitate the defendant. See 18 U.S.C. § 3553(a)(1)–(2). Im-
portantly, the weight afforded to a particular Section 3553(a) factor
is left “to the sound discretion of the district court.” United States
v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). The district court may
impose an upward variance outside the guidelines advisory range
when warranted. See Gall, 552 U.S. at 49–50; U.S.S.G. § 1B1.1. And
an upward variance is procedurally reasonable when the district
court “expressly note[s] that . . . the Guidelines sentence range was
insufficient in light of . . . the [Section] 3353(a) factors.” United
States v. Sanchez, 586 F.3d 918, 936 (11th Cir. 2009).
        Here, no such procedural missteps occurred. First, the dis-
trict court carefully considered the findings from the Presentence
Investigation Report, adopting them only after Mack’s counsel ob-
served that “[t]he calculations and everything appear to be cor-
rect.” Second, the district court explicitly cited Section 3553(a)
when delivering its sentence and emphasized that the imposed sen-
tence, which included the upward variance, was not greater than
USCA11 Case: 22-10234         Date Filed: 11/03/2022     Page: 7 of 8




22-10234                Opinion of the Court                         7

necessary to address the deterrence and incapacitation goals of Sec-
tion 3553(a). Third, nothing in the record suggests that the district
court relied on clearly erroneous facts to justify the upward vari-
ance. In fact, Mack’s counsel affirmatively agreed with the report’s
findings, and the district court heard statements from Mack’s coun-
sel and Mack herself before issuing the sentence.
       Accordingly, Mack’s sentence was procedurally reasonable.
                 B.     Substantive Reasonableness

       The second and final step in the reasonableness inquiry in-
volves reviewing the sentence for substantive reasonableness.
Cubero, 754 F.3d at 892. We review the substantive reasonableness
of Mack’s sentence for abuse of discretion. Holguin-Hernandez,
140 S. Ct. at 766–67.
        A sentence must be substantively reasonable “under the to-
tality of the circumstances and in light of the” factors in Section
3553(a). Cubero, 754 F.3d at 892 (citation omitted). A sentence
“well-below the statutory maximum” indicates substantive reason-
ableness. Id. at 898. A sentence may become substantively unrea-
sonable if “it is grounded solely on one factor . . ., ignores relevant
factors . . ., or balances the relevant factors in an unreasonable man-
ner.” United States v. Rodriguez, 34 F.4th 961, 976 (11th Cir. 2022)
(quotation omitted). To vacate a sentence, we must firmly believe
“that the district court committed a clear error of judgment.”
United States v. Dougherty, 754 F.3d 1353, 1362 (11th Cir. 2014).
USCA11 Case: 22-10234         Date Filed: 11/03/2022     Page: 8 of 8




8                       Opinion of the Court                 22-10234

And rarely do we find sentences substantively unreasonable. Ro-
driguez, 34 F.4th at 976.
        Here, the district court correctly calculated the guidelines
advisory range of twelve to eighteen months’ imprisonment. It
then varied upward, sentencing Mack to forty-eight months’ im-
prisonment. But we are unconvinced that a “clear error of judg-
ment” by the district court occurred. See Dougherty, 754 F.3d at
1362. First, the sentence fell well below the statutory maximum of
twenty years. Second, the district court grounded the upward var-
iance on the totality of the circumstances surrounding Mack’s of-
fense, including her repeated attempts to defraud the government,
her cover-up efforts, the government’s inability to recover all the
loaned money, and the reprehensibility of stealing funds from tax-
payers during the coronavirus pandemic. Third, the district court
expressly considered the factors in Section 3553(a) during sentenc-
ing, such as deterrence and imposing a sentence no greater than
necessary to fit the severity of the criminal conduct. Lastly, the dis-
trict court acknowledged Mack’s past good works but found that
twelve months’ imprisonment for stealing over $100,000 was inad-
equate and might incentivize others to commit the same or similar
crimes against the government.
       Thus, Mack’s sentence was substantively reasonable.
                               IV.

       The conviction and sentence are AFFIRMED.